IN THE SUPREME COURT OF THE STATE OF MONTANA



IN RE THE MARRIAGE OF
LAURIE NORINE ,
              Petitioner and Respondent,
      and
GARY A. NORINE,
              Respondent and Appellant.



                          ORDER AND oPIMIoN        ZfL . Pffitj
                                                        g         _X.Lpl;,ow
                                                   GLERI< QF 6"clFWEPAE COURT
                                                      gy4l-j-E OF PdhOrdfANA

PER CURIAM:
      The husband appeals a division of marital property made
by the Gallatin County District Court whereby his former wife
received their house.
      The parties were married in 1973 and divorced in 1983.
The trial court noted in its findings that the value of the
personal. property acquired during marriage and in the posses-
sion of the husband totaled $16,620.           The wife's personal
property totaled $2,855.       The parties' residence and real
estate was va.lued at $51,500, against which there was a
mortgage    unpaid   of   $28,677.63   and    an   equity    paid      of
$22,822.37.
      The court awarded the husband his personal property
($16,620) and the wife hers ($2,855).         The house was awarded
to the wife (net value $22,822.37).
      We have been asked to decide whether the District Court
failed to make a determination of the net worth of the par-
ties at the time of dissolution.       Given the findings and our
holding in In Re Marriage of Bosacker (Mont. 1 9 8 0 ) , 6 0 9 P.2d
253,   37   St.Rep. 4 6 9 ,   appellant's argument is without merit.
       Appellant also argues that the distribution of property
was inequitable.          This Court will not alter a District Court
judgment resolving property divisions unless the lower court
acted "arbitrarily without employment of conscientious judg-
ment" or exceeded "the bounds of reason in view of all the
circumstances. If         Stratford v. Stratford           (Mont. 1 9 8 1 )   ,   631
P.2d 296, 2 9 8 ,    38   St.Rep. 1 0 9 3 ,   1095.    The record discloses
no such abuse of discretion.
       The appeal. is without merit and is denied summarily.
       DATED this %day             of May, 1 9 8 4 .


                                        '%wdLd             A


                                               Chief Justice
                                                               g2,.&q2<




                                              j Justices                 /